DETAILED ACTION
1. 	The present application is being examined under the AIA  first inventor-to-file.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Attorney Cheryl A. Eichstaedt (Reg. No. 50, 761) on 03/10/2022.

3. Claim Amendment
1. (Currently Amended) A non-transitory processor-readable storage device including instructions for a method of providing representation state transfer (REST) transformation, the method comprising:
receiving, at design time, a service abstraction for a service type;
receiving, at the design time, service templates for the service type, wherein each of the service templates corresponds to a different one of a plurality of services with associated interfaces for the service type, wherein each of the services has a different one of the interfaces for the service type; 
providing, at the design time, service specific requests for the service type by modifying the service templates based on the service abstraction, wherein each of the service specific requests are different from each other and are for a different one of the services;


during runtime, receiving first output at the first client application that satisfies the first service request and receiving second output at the second client application that satisfies the second service request wherein the service abstraction includes parameters for indicating if there is more data, the total number of items, and a page parameter in a payload for pagination.

2. (Cancelled)

3. (Previously Presented) The non-transitory processor-readable storage device as recited by Claim 1, wherein each of the service templates correspond with a format of a particular service.

4. (Previously Presented) The non-transitory processor-readable device as recited by Claim 3, wherein the format is a uniform resource locator (URL) pattern.

5. (Previously Presented) The non-transitory processor-readable storage device as recited by Claim 1, the method further comprising:
providing a particular service specific request to a client application.

6. (Previously Presented) The non-transitory processor-readable storage device as recited by Claim 5, wherein the particular service specific request is for one of pagination, filtering, and sorting.

7. (Cancelled).

8. (Previously Presented) The non-transitory processor-readable storage device as recited by Claim 1, wherein the service abstraction includes parameters for a name and a filtering operation.

9. (Cancelled)

10. (Previously Presented) The non-transitory processor readable storage device as recited by Claim 1, wherein the service abstraction includes parameters for a name and sort operation criteria.

11. (Currently Amended) A method of providing representation state transfer (REST) transformation, the method comprising:
receiving, at design time, a service abstraction for a service type;
receiving, at the design time, service templates for the service type, wherein each of the service templates corresponds to a different one of a plurality of services with associated interfaces for the service type, wherein each of the services has a different one of the interfaces for the service type; 
providing, at the design time, service specific requests for the service type by modifying the service templates based on the service abstraction, wherein each of the service specific requests are different from each other and are for a different one of the services;


during runtime, receiving first output at the first client application that satisfies the first service request and receiving second output at the second client application that satisfies the second service request, wherein the service abstraction includes parameters for indicating if there is more data, the total number of items, and a page parameter in a payload for pagination.

12. (Cancelled)

13. (Previously Presented) The method as recited by Claim 11, wherein each of the service templates correspond with a format of a particular service.

14. (Previously Presented) The method as recited by Claim 13, wherein the format is a uniform resource locator (URL) pattern.

15. (Previously Presented) The method as recited by Claim 11, the method further comprising:
providing a particular service specific request to a client application.

16. (Previously Presented) The method as recited by Claim 15, wherein the particular service specific request is for one of pagination, filtering, and sorting.

17. (Cancelled)

18. (Previously Presented) The method as recited by Claim 11, wherein the service abstraction includes parameters for a name and a filtering operation.

19. (Cancelled)

20. (Currently Amended) An apparatus comprising:
one or more processors; and a non-transitory processor-readable storage device including instructions for:
receiving, at design time, a service abstraction for a service type;
receiving, at the design time, service templates for the service type, wherein each of the service templates corresponds to a different one of a plurality of services with associated interfaces for the service type, wherein each of the services has a different one of the interfaces for the service type; 
providing, at the design time, service specific requests for the service type by modifying the service templates based on the service abstraction, wherein each of the service specific requests are different from each other and are for a different one of the services;
during runtime, communicating a first service request for the service type from a first client application to a first service, and communicating a second service request for the service type from a second client application to a second service; and
during runtime, receiving first output at the first client application that satisfies the first service request and receiving second output at the second client application that satisfies the second wherein the service abstraction includes parameters for indicating if there is more data, the total number of items, and a page parameter in a payload for pagination.

21. (Previously Presented) The non-transitory-readable storage device as recited by Claim 1, wherein each of the plurality of services is associated with a different one of a plurality of companies.

22. (Previously Presented) The method as recited by Claim 11, wherein each of the plurality of services is associated with a different one of a plurality of companies.

23. (Previously Presented) The non-transitory processor-readable storage device as recited by Claim 1, wherein the method further comprises:
receiving a first service abstraction for a first service type;
receiving a first template and a second template for the first service type, wherein the first template corresponds with a first service and the second template corresponds with a second service, and wherein the first service has a different interface than the second service;
providing a first service specific request for the first service type by modifying the first service template based on the first service abstraction;
providing a second service specific request for the first service type by modifying the second service template based on the first service abstraction, wherein the first service specific request is different than the second service request, and wherein the first service specific request is for the first service and the second service specific request is for a second service;


receiving a third template and a fourth template for the second service type, wherein the third template corresponds with a third service and the fourth template corresponds with a fourth service, and wherein the third service has a different interface than the fourth service;
providing a third service specific request for the second service type by modifying the third service template based on the second service abstraction;
providing a fourth service specific request for the second service type by modifying the fourth service template based on the second service abstraction, wherein the third service specific request is different than the fourth service request, and wherein the third service specific request is for the third service and the fourth service specific request is for the fourth service;
receiving a third service abstraction for a third service type;
receiving a fifth template and a sixth template for the second service type, wherein the fifth template corresponds with a fifth service and the sixth template corresponds with a sixth service, and wherein the fifth service has a different interface than the sixth service;
providing a fifth service specific request for the third service type by modifying the fifth service template based on the third service abstraction; and
providing a sixth service specific request for the third service type by modifying the sixth service template based on the third service abstraction, wherein the fifth service specific request is different than the sixth service request, and wherein the fifth service specific request is for the fifth service and the sixth service specific request is for the sixth service.



Allowable Subject Matter
4.	Claims 1, 3-6, 8-11, 13-16, 18-24 are allowed.
5.	The following prior art references are considered by the examiner as most similar to the instant invention:
a. 	KAULGUD et al. (US 2016/0062739 A1) which discloses REST transformation, receives service abstraction at design time for a service type, receiving service templates at the design time for the service type, each of the service templates corresponds to different one of the services associated with interfaces for service type, providing service specific requests for the service type by converting the service templates based on the service abstraction. However, KAULGUD does not explicitly discloses service abstraction includes parameters for indicating if there is more data, the total number of items, and a page parameter in a payload for pagination. 
b.	Martin et al. (US 2019/0065500 A1) which discloses during runtime, communicates service request for the service type from fist client application to a first service and communicates a second service request for the service type from a second client application to a second service and receive first response at first client application that satisfies the first service request and receive second response at the second client application that satisfies the second service request. However, Martin does not explicitly disclose service abstraction includes parameters for indicating if there is more data, the total number of items, and a page parameter in a payload for pagination.


	The cited prior arts fail to teach or suggest “receiving a service abstraction for a service type wherein service abstraction includes parameters for indicating if there is more data, the total number of items, and a page parameter in a payload for pagination, providing service specific request at the design time for the service type by modifying the service templates based on the service abstraction ”, in combination with other limitations, as specified in the independent claims 1, 11 and 20.
Claims 3-6, 8-10, 21, 23-24 are allowed because they further limit claim 1.
Claims 13-16, 18-19 and 22 are allowed because they further limit claim 11.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.    

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M. AUNG whose telephone number is (571)270-02.  The examiner can normally be reached on Monday through Friday, 8: 00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can 





/A. M. A./
Examiner, Art Unit 2452
/THOMAS J DAILEY/Primary Examiner, Art Unit 2452